Martin, J.,
delivered the opinion of this court.
In this case, the appellees, representing themselves as creditors of Edward R. Wheeler, on the 13th of June 1844, filed their bill of complaint, on the equity side of Charles county court, for the purpose of vacating a deed of trust, which had been executed by Edward R. Wheeler to Robert S. Reeder, on the 21st of March 1844, on the ground that it gave an undue preference to a portion of his creditors, and that it was made in view of taking the benefit of the insolvent laws; and also for the purpose, in case the deed could not be vacated, of obtaining a decree for the sale of the property, and for general relief.
To this bill answers were filed by the defendants. The defendant, Edward R. Wheeler, admitted the claims of the complainants, but averred, that the deed of trust was made in pursuance of an agreement between himself and his securities, upon his bonds, as collector and sheriff of Charles county, to indemnify and save them harmless against their liabilities as securities, and not with a view of an undue and improper preference, or to take the benefit of the insolvent laws; that the conveyance was bona fide, and the grantor solvent and able to pay his debts.
*45After the answers had been filed, the court, upon the petition of the complainants, passed an order on the 27th of March 1845, prohibiting the trustee from disposing of any of the property in the deed, without the authority of the court.
An answer having been filed to this petition, the case was set down for final hearing, and the court, on the 17th of .Tune 1845, passed an order dissolving the injunction, directing the trustee to sell the property, on certain specified terms, and to bring the money into court for future distribution.
On the 6th of September 1845, the court passed a second order, requiring the trustee to bring the money and securities in his hands, into court, by a clay limited, and that he give bond as trustee.
On the 1st of November 1845, the trustee having made a report, showing the balance in his hands, in notes and money, which lie states was brought into court; the court, on the same day, passed an order directing the clerk to deposit the money in bank, and referring the case to the auditor, with directions to distribute the money according to legal priorities.
The case, after some further proceedings, was transferred to the court of chancery, upon the petition of the defendants; and the chancellor, on the 23rd of January 1846, passed an order, in which, after reciting that the deed of trust had been adjudged valid by the decree of the county court, he ordered the case to be referred to the auditor, with directions to state an account from the pleadings and proofs.
The defendants, on the 19th of February 1846, appealed from the order of the 27th of March 1845, the orders of the 17th of June, the 6th of September, and the 1st of November, 1845, and also from the order of the chancellor, of the 23rd of January 1846; and the first question presented for our consideration is, whether the defendants were authorised to appeal from all, or any of these orders ?
It is manifest, that the appeal from the order of the 27th of March 1845, must be dismissed, on the ground, irrespective of all other reasons, that it was not taken within the time prescribed by the act of Assembly regulating appeals from the court of chancery, more than nine months having elapsed from the time of the passing of the order.
*46We think it equally clear, that no appeal could be entertained from the order of the 6th of September 1845, the order of the 1st of November 1845, or the order of the chancellor, of the 23rd of January 1846.
These are mere practical or preparative orders made in the progress of the cause, not final in their nature, and which do not profess to determine the question of right between the parties. The appeal, therefore, from these orders must be dismissed.
The order of the 17th of June 1S45, stands, however, in a different predicament. It is an order for the sale of real and personal property, and becomes the subject of appeal, by force of the provisions of the first section of the act of Assembly of 1841. That statute confers, in all cases, where there has been a decree or order for the sale of real or personal property, the right of an immediate appeal.
This presents for our examination the correctness of the order of the 17th of June 1845.
We are satisfied, that no ground has been shown by the complainants, on which the validity of the deed of trust of the 21st of March 1844, can be justly disputed. It appears, that Edward JR. Wheeler never became an applicant for the benefit of the insolvent laws of the State, and under such circumstances it cannot be pretended, that the conveyance was made with the view of becoming an insolvent debtor. This court held, in Hickly against the Farmers and Merchants Bank, 5 G. J., 381, “that under the settled construction of the insolvent laws, the words, with a view, or under an expectation of being or becoming an insolvent debtor, meant, with a view, or under the expectation of taking the benefit of the insolvent laws.”
That a debtor, though in failing circumstances, may, independent of the insolvent or bankrupt laws, prefer one class of creditors to others, provided the transfer is made in good faith, is a proposition that cannot be questioned. 5 G. & J., 380. 6 G. & J., 217. We think, therefore, that the deed of trust from Edward R. Wheeler to Robert S. Reeder, is to be regarded as a valid conveyance.
*47The right of the complainants to file the petition of the 28th of March 1845, and invoke the interposition of the court, has been placed on the ground that the complainants were creditors of Edward R. Wheeler, as sheriff, and therefore provided for by the terms of the deed of trust.
If the counsel for the complainants could have maintained his first proposition, he would have placed the appellees within the protection of the conveyance, because the object of the trust was to secure the payment of all the claims for which the bonds of the grantor were responsible, as collector and sheriff of Charles county.
But this, in our opinion, he has not accomplished.
It is plain, that the debt due from Edward R. Wheeler to Joseph Slone, was for money loaned by Stone to Wheeler, and for which Wheeler was responsible in his individual, and not in his official capacity.
The debt due from Edward R. Wheeler to William B. Stone, was created by a bill of exchange, drawn by Charles W. Semmes on Edward R. Wheeler, in favor of Stone, for the sum of three hundred and seventy-four dollars and twenty-one cents, and accepted by Edward R. Wheeler.
It is not contended, that the official bonds of Wheeler would be responsible for the payment of this draft, on the mere acceptance of Wheeler; but it was insisted, that as it appears from the admissions of Wheeler in his answer, that the debt due from Wheeler to Semmes, the drawee of the bill of exchange, was created by fees placed in his hands for collection as sheriff, it would have been competent for William B. Stone to have proceeded against the official bond of the sheriff, as the assignee of Charles W. Semmes, on the original consideration.
An insuperable objection to the view thus presented by the counsel for the appellees, is, that a bill of exchange, although accepted, unless drawn on a particular fund, does not operate to invest the payee with the character of an assignee.
In the case of Sheppard against the State, use of Weisel, the Court of Appeals, at its last session, held, “that even an accepted bill, unless drawn on a particular fund, does not operate to invest the payee with the character of an assignee of *48the fund. The case in 5 Hill, 416, is decisive upon this point. In Harrison against Williamson, 2 Edw. Rep., 430, it was determined, that a bill of exchange has not the effect of an assignment of the money for which it is drawn in the hands of the drawee, unless, perhaps, where it is drawn upon a particular fund, and then, indeed, by the law merchant, it loses its character as a bill of exchange.”
The complainants having then no interest in the trust created by the deed of the 21st of March 1844, the county court erred in entertaining their petition, and passing, at their instance, the order of the 17th of June 1845. The petition of the complainants should have been dismissed. We think, therefore, that the order of the 17th of June 1845, must be reversed.
The order of the 17th of June 1845, is reversed, and a decree will be signed, dismissing the bill and petition.
DECREE REVERSED, &c.